DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.
Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered.
Lougobardi does not have a clear crescent shape in the claimed trailing surface.  A new rejection based on Bernetich et al. (U.S Pre-Grant Publication 20180147757) is therefore relied upon below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification in [0008] recites, “One or more of the plurality of weight shot may be tungsten or may generally have a density of at least about 0.6 pounds per cubic inch. The weight shot may be tungsten, depleted uranium, lead, iridium, bismuth, combinations thereof. Any two of the plurality of weight shot may have densities that are unique relative to each other.”
Claim 15 recites, “wherein one or more of the plurality of weight shot further comprises a material selected from the group consisting of one or more of depleted uranium, lead, iridium, bismuth, and combinations thereof.”  
The specification describes a plurality of weight shot wherein the plurality of weight shot may be any combination of the materials listed.  Individual instances of one of the weight shot are only a single material based on the statements of the disclosure.
Claim 15 describes a scenario (based on the “or” statements) that one of the weight shot may comprise more than one or combinations of the listed materials.  This is not supported in disclosure as it contrasts with the description of the specification directly above.
It is suggested the claim read, “wherein 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the several instances of “or” as well as the different selections of the material.  The claim is unclear due to the many options presented, one or more of which results in a claim that does not have sufficient written description as discussed above.  A recommended amendment is presented in the 35 U.S.C 112(a) rejection above.
Regarding claims 16 and 18, the claims recite the phrase “at least about”. MPEP 2173.05(b)III describes this language as indefinite where there is nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about."  This is the case in the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernetich et al. (U.S Pre-Grant Publication 20180147757) hereinafter Bernetich.
Regarding claim 14, Bernetich discloses:
A blade for a rotary wing aircraft {[0048]}, comprising:
an outer layer defining a cavity {Figure 5 (82)}; and
an inertia weight within the defined cavity {Figure 5 (88)},
the inertia weight having, a plurality of weight shot comprising tungsten {Figure 2 (36); [0031], [0048]}; and
 a binding agent substantially surrounding the plurality of weight shot {Figure 2 (34); [0030]};
wherein a trailing surface of the inertia weight is crescent shaped {Figure 5 (88) has crescent shape for the trailing surface on the left of (88)}.
Regarding claim 15, Bernetich further discloses the group consisting of one or more of depleted uranium, lead, iridium, bismuth, and combinations thereof {[0031] includes lead and bismuth for (36) as well as mixtures of the metal powders}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bernetich et al. (U.S Pre-Grant Publication 20180147757) in view of Overview of materials for Thermoset Polyurethane, Elastomer, Unreinforced, December 17 2017, Matweb, https://web.archive.org/web/20171217110738/https://www.matweb.com/search/DataSheet.aspx?MatGUID=26606798bc9d4538a7c7eadf78ab082b hereinafter Matweb.
Regarding claim 16, Bernetich discloses the rotary wing aircraft of claim 14 and the binding agent may be polyurethane, but is silent about the density of polyurethane.  Bernetich therefore does not explicitly state “wherein the binding agent has a density of at least about 0.05 pounds per cubic inch”.  
Matweb teaches material properties of polyurethane including the density in the range of 0.00759 - 0.0542 lb/in³.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen a polyurethane with a density of greater than 0.05 pounds per cubic inch for the binding agent of Bernetich.  One of ordinary skill in the art would be motivated to do so based a claimed range overlapping a disclosed range being obvious {see MPEP 2144.05}.       
Regarding claim 17, Bernetich further discloses wherein the binding agent is one of a resin, an adhesive or a combination of a resin and an adhesive {binder material (34) is polyurethane [0024]; polyurethane is a resin/adhesive}.
Regarding claim 18, Bernetich in view of Matweb teaches the blade for a rotary wing aircraft of claim 16, but does not explicitly state, “wherein a percentage-by-volume of the weight shot to a total volume of the inertia weight is at least about fifty percent.”
Bernetich teaches in [0004] that tungsten powder-binder composite articles ideally are close in density to tungsten, in [0017] that high packing efficiency is preferred to get a higher density, and in [0033] small particles of the particulate is desirable to achieve a high density.  The tungsten particulate material (36) is of high density compared to the binder material (34) of [0024]. Therefore, mathematically to achieve a density close to the particulate material requires a large percentage of the total volume to be the particulate material/weight shot.  These teachings clearly overlap with the claimed range of “wherein a percentage-by-volume of the weight shot to a total volume of the inertia weight is at least about fifty percent.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a percentage-by-volume of the weight shot to a total volume of the inertia weight be at least about fifty percent.  One of ordinary skill in the art would be motivated to do so as a large percentage of the total volume of the inertia weight must be weight shot to achieve a density close to the desired weight shot material properties {Bernetich [0004], [0017], and [0033]} and this teaching overlaps and/or is contained within the claimed range {see MPEP 2144.05 I}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ferris et al. (U.S Patent 3,765,124) Figure 2 has a mixture of elastomer and lead shot for 17 and 17b which forms a crescent shape based on the tubular spar 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799